MEMORANDUM **
Kevin Bishop appeals pro se the district court’s award of costs to prevailing defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm because Bishop fails to show that the district court abused its discretion in awarding costs. See U.S. ex rel. Lindenthal v. Gen. Dynamics Corp., 61 F.3d 1402, 1414 (9th Cir. 1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.